EXHIBIT 10.27(g)



Supplemental Agreement No. 7



to



Purchase Agreement No. 2211



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 767-200ER Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of November 4, 2003, by and between
THE BOEING COMPANY (Boeing) and Continental Airlines, Inc. (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2211 dated
November 16, 1998, (the Purchase Agreement) relating to Boeing Model 767-200ER
aircraft (Aircraft); and

WHEREAS, Boeing and Customer have mutually agreed to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and

WHEREAS, Boeing and Customer have mutually agreed to concurrently amend the
Purchase Agreement and Purchase Agreement Number 1951 to incorporate the effect
of these and certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

Table of Contents
.



Remove and replace, in its entirety, the "Table of Contents", with the revised
"Table of Contents", attached hereto, to reflect the changes made by this
Supplemental Agreement No. 7.

 

2. Letter Agreements:

2.1 Letter Agreement 2211-01R4, "Option Aircraft" is hereby deleted to reflect
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.2 Letter Agreement 6-1162-CHL-195, "Restructure Agreement for Model 737NG and
757-300 Aircraft" which describes [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ Charles H. Leach   By:/s/ Gerald Laderman

 

Its: Attorney-In-Fact   Its: Senior Vice President - Finance

and Treasurer



TABLE OF CONTENTS

 



ARTICLES

Revised By:



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Miscellaneous

 

TABLE

1. Aircraft Information Table SA No. 3

 

EXHIBIT

A. Aircraft Configuration SA No. 2

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables SA No. 2

EE1. Engine Escalation/Engine Warranty

and Patent Indemnity

SLP1. Service Life Policy Components



TABLE OF CONTENTS

 

 

LETTER AGREEMENTS

Revised By:



2211-02 Demonstration Flights

2211-03 Spares Initial Provisioning

2211-04 Flight Crew Training Spares

Parts Support

2211-05 Escalation Sharing

6-1162-JMG-184 Installation of Cabin Systems Equipment SA No. 1

 

TABLE OF CONTENTS

 

 

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1162-JMG-0089 Performance Guarantees

6-1162-JMG-0090 Promotion Support

6-1162-JMG-0092R2 Special Matters SA No. 4

6-1162-CHL-034 [CONFIDENTIAL MATERIAL SA No. 5

OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]



6-1162-CHL-048 Rescheduled Aircraft Agreement SA No. 6

6-1162-CHL-195 Restructure Agreement for Model SA No. 7

737NG and 757-300 Aircraft

 

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 July 2, 1999

Supplemental Agreement No. 2 October 31, 2000

Supplemental Agreement No. 3 February 14, 2001

Supplemental Agreement No. 4 April 10, 2001

Supplemental Agreement No. 5 August 31, 2001

Supplemental Agreement No. 6 August 5, 2002

Supplemental Agreement No. 7 November 4, 2003

6-1162-CHL-195

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

Subject: Restructure Agreement for Model 737NG and 757-300 Aircraft

Reference: Purchase Agreement Nos. 1951, 2061, 2211 and 2333 (the Purchase
Agreement or the Purchase Agreements) between The Boeing Company (Boeing) and
Continental Airlines, Inc. relating to Model 737-700, 737-800, 737-900 and
757-300 aircraft (the Aircraft)

This Letter Agreement amends and supplements the Purchase Agreements. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreements.

1. Rescheduled Delivery and Substitution of Aircraft.

Customer has requested and Boeing has agreed to a further reschedule of the
delivery dates for certain Aircraft and substitution of certain Aircraft
(collectively referred to as the Restructured Aircraft hereinafter) as set forth
in Attachment A and the Supplemental Agreements to the respective Purchase
Agreements. Customer shall take delivery of each Restructured Aircraft in
accordance with the terms of the respective Purchase Agreement and the revised
delivery dates specified in Table 1 to the respective Purchase Agreement.

2. Rescheduled Model 737 Aircraft Charges.

Customer shall pay Boeing Thirteen Million Five Hundred Thousand Dollars
($13,500,000) in consideration of the costs for rescheduling the Model 737
Aircraft. Customer shall pay this amount in accordance with the following
schedule:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. Advance Payment Matters.

4.1 Advance Payments Adjustments for Restructured Aircraft. Advance Payment Base
Prices and advance payment schedules for the Restructured Aircraft will be
adjusted to reflect the revised delivery schedule and use the latest escalation
factors available to Boeing. Boeing will retain all advance payments received to
date for these Restructured Aircraft and shall apply these retained advance
payments to Customer's advance payment requirements as mutually agreed to by
Customer and Boeing.

4.2 Option Deposit Allocation for Cancelled 757-300 Option Aircraft. Boeing will
retain all Option Deposits received to date for the eleven (11) cancelled
757-300 Option Aircraft and shall apply these retained Option Deposits to
Customer's advance payment requirements as mutually agreed to by Customer and
Boeing.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. Right of First Refusal for Additional Aircraft Requirements.

In recognition of the significant financial impact to Boeing resulting from
rescheduling and substitution of these Restructured Aircraft, Customer hereby
agrees to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. The foregoing right of first refusal shall not be construed to apply
to the following aircraft or transactions:

 a. aircraft acquired by Customer through a merger with or acquisition of a
    certified air carrier (or all or substantially all of such air carrier's
    assets so long as a material portion of the assets being acquired consist of
    assets other than aircraft) operating such aircraft at the time of merger or
    acquisition, or having firm purchase agreements for the acquisition thereof;
    or
 b. the renegotiation by Customer of aircraft leases with unexpired lease terms
    whereby Customer chooses to replace older leased aircraft with newer leased
    aircraft provided by one or more third parties or to reduce the number of
    leased aircraft in Customer's fleet, so long as after giving effect to such
    transactions, there is no material net increase in the lease term or the
    number of leased aircraft in Customer's fleet or a resulting adverse impact
    on Customer's acquisition of the Restructured Aircraft; or
 c. aircraft currently leased by the Customer or any of its subsidiaries
    (including any extensions of the lease term or purchase of such aircraft).

8. BFE/SPE and Vendor Charges.

Customer shall be solely responsible for payment of any BFE/SPE or vendor price
changes resulting from the substitution and rescheduling of these Restructured
Aircraft.

9. Option Aircraft.

9.1 Customer's Model 737 Option Aircraft delivery positions are hereby revised
in accordance with the schedule in Attachment B to this Letter Agreement to
accommodate Customer's request and changes to Boeing's production schedules
necessitated by the rescheduling of the Restructured Aircraft.

9.2 Boeing and Customer hereby agree to substitute twelve (12) Model 737-900
Option Aircraft for two (2) Model 777-200ER Option Aircraft and two (2) Model
767-200ER Option Aircraft as specified in Attachment B. Option Deposits on the
Model 777-200ER and Model 767-200ER Option Aircraft totaling One Million Two
Hundred Thousand Dollars ($1,200,000) will be applied to the Model 737-900
Option Aircraft at One Hundred Thousand Dollars ($100,000) per Aircraft.

10. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement and the attachments hereto as
confidential. Customer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and will not, without the prior
written consent of Boeing, disclose this Letter Agreement or any information
contained herein to any other person or entity except as may be required by
applicable law or governmental regulations; provided that the Customer may
disclose this Letter Agreement to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] for the purpose of obtaining its consent (if any such
consent is required) under the Credit Agreement dated as of January 12, 2001.

Very truly yours,

THE BOEING COMPANY

 

By   /s/ Charles H. Leach         

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: November 4, 2003

 

Continental airlines, inc.

 

By    /s/ Gerald Laderman        



Its Senior Vice President - Finance and Treasurer

RESCHEDULED AIRCRAFT

Model 737-724 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

31664



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]










2

31637



3

32827



4

31638



5

32826



6

31639



7

31665



8

33456



9

31666



10

33457



11

32828



12

33459



13

33458



14

33460



15

32829





 

Model 737-824 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

33453



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

34000



3

34001



4

34002



5

34003



6

34004



7

34005



8

31602



9

33461



10

32834



11

31603



12

31604



13

32832



14

31605



15

31633



16

32833



17

32835



18

32836



19

33527



20

33528



21

33529



22

33530



23

33531



24

33532



25

33533



26

33534



27

33535



28

33536



29

33537





 

Model 737-924 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

30130



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2

30131



3

30132

 





 

 

Model 757-324 Aircraft



Manufacturer's Serial No.



Original Schedule Month



Revised Schedule Month

1

32815



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

2

32816



3

32817



4

32818



5

32819



6

32820



7

32821



8

32822



9

32823



10

32824





 

 

Notes:

Pursuant to Customer's request, six (6) 737-824 Aircraft were added as
substitutions for six (6) 757-324 Aircraft.

OPTION AIRCRAFT

Model 737-724 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

2

3

4

5

6

7

8

9











10











11











12











13











14











15











16











17











18











19











20











21











22











23











24











 

Model 737-824 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1











2

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

3

4

5

6

7

8

9

10

11

12











13











14











15











16











17











18











19











20











21











22











23











24











25











26











27











28











29











30











31











32











33











34











35











 

Model 737-924 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

2

3

4

5

6

7

8

9

10

11

12











13











14











15











16











17











18











19











20











21











22











23











24











Model 757-324 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

 

 

 

2

3

4

5

6

7

8

9

10

11



Model 767-224 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2

 

Model 777-224 Option Aircraft

Original Delivery Date



Revised Delivery Date



Revised Option Exercise Date

1

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2

 

Notes:

Pursuant to Customer's request, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

 